DETAILED ACTION
Claims 1-4, 6-11, 13-14 are pending in this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
35 USC 112 4th rejections of claims 5, 6, 12, 13 are withdrawn.  Specifically, claims 5, 12 are cancelled, and claims 6, 13 were amended.

Response to Argument
Applicants’ arguments were considered, but are unpersuasive.
Applicants allege that the earliest effective filing date predates the filing date of the primary reference Park.  Remarks at 6.
Per the specifically stated fact, this is true.  As far as the examiner has been able to ascertain, applicants have properly claimed priority to the provisional application in the PCT, so the instant application has that effective priority date.

In light of the earlier allegation, Applicants therefore allege that Park is disqualified as a reference.  Remarks at 6.
Unfortunately, that does not follow from the earlier true fact.  The allegation skips discussion of requisite findings.

Priority dates to disqualify a reference from reading on a claim cannot determined merely on the basis of a bare claim of priority date to a provisional application.  To gain the benefit of a provisional application pursuant to 119(e), said provisional application must both disclose and enable the claim particular claims.  See MPEP 211.05(I)(A), citing New Railhead Mfg. v. Vermeer Mfg., 298 F.3d 1290, 1294 (Fed. Cir. 2002) (stating “In other words, the specification of the provisional must ‘contain a written description of the invention and the manner and process of making and using it, in such full, clear, concise, and exact terms’… to enable an ordinarily skilled artisan to practice the invention claimed in the non-provisional application.”) (emphasis in original) (internal citation omitted for brevity.)

The provisional application appears to have been reported to WIPO as part of the PCT, and was made part of the instant file wrapper on 24 Jan 20.  Since a PGPub of the instant application was published on 28 May 20, contents of the provisional application-as-disclosed-to-WIPO are available to the public as part of the file wrapper of the instant application, the contents of the provisional application may be discussed with specificity here.

Three quick comparisons show that the independent claims (and thus, all dependent claims as well) do not have antedated support.  Firstly, the instant application contains 18 pages of written description and eight drawings.  See 24 Jan 20 SPEC and 24 Jan 20 CLM.  By contrast, the provisional application contains three pages of written description 

Consequently, the 2017 priority date of the provisional application is ineffective to avoid prior art because at least some of the claimed subject matter in the independent claims lacks support from the provisional application.  Because 35 USC 112 4th requires that dependent claims incorporate all of the subject matter of the previous claim, all dependent claims likewise are limited by subject matter that was not disclosed in the provisional application.

The next available document in the priority chain was the PCT, filed on 25 Jul 18.  As applicants have acknowledged, Park has an earliest effective filing date of 27 Sept 17.   Remarks at 6.  As such, Park predates the date of the claim limitations/steps disclosed as part of the PCT filing, and therefore must predate the totality of the subject matter as captured by the instant claims.

In summary, applicants have the capability of claiming subject matter that was completely disclosed and enabled by the provisional application, and by doing so, they may seek to claim subject matter that carries the 2017 priority date.  The instant claims are not so supported and enabled.  Thus, Park still qualifies as prior art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6-11, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2019/0095517 A1) hereinafter Park, in view of Schumacher et. al. (US 2008/0005106 A1) hereinafter Schumacher
With respect to claim 1, Park teaches A method of initiating updates to a secondary database based on activity in a primary database, comprising: 
retrieving, at an intermediate server ([0103] web services platform, preferred embodiment encompasses a web server), primary data from a primary server (Fig. 2 shows IT/OT data received from various services) hosting the primary database (implicitly, some of the services (e.g. weather, document, media) host a database); 
retrieving, at the intermediate server (Fig. 2 shows IT/OT data received from various services), secondary data from a secondary server hosting the secondary database (implicitly, some of the services e.g. weather, document, media) host a database); 

responsive to receiving a request from a client device at the intermediate server, presenting a portion of the combined data set to the client device ([0135] entities may be presented to users upon interaction/API); 
receiving, from the client device, input data associated with the portion of the combined data set ([0135] API inherently requires input from calling device to be invoked) and updating the combined data set in the memory ([0135] entities may be updated); 

Park does not teach
determining whether to synchronize the updated combined data set with at least one of the primary server and the secondary server; and 
when the determination is affirmative, selecting a subset of the combined data set for transmission to at least one of the primary server and the secondary server. 

Schumacher teaches
determining whether to synchronize the updated combined data set with at least one of the primary server and the secondary server (Fig. 1 shows relationship between Information Sources and Master Entity Index.  [0044] detecting whether a data correction was occurred, and writing it back to information sources.); and 


Park and Schumacher are directed to data entity management.  It would have been obvious to those of ordinary skill in the art to combine the teachings of the references in order to update information for services where cross-comparison from information from different sources shows that at least one source has information that is inaccurate or no-longer accurate.

Claim 8 has similar limitations to claim 1, and is mapped accordingly.  Claim 8 is directed to an apparatus of the “intermediate server.”  Fig. 2, and Fig. 3 (which shows the data platform that is part of the software defined gateway of Fig. 2), show that intermediate server.

With respect to claims 2, 9, Park teaches presenting a portion of the combined data set to the client device comprises retrieving the portion from a memory of the intermediate server and transmitting the portion to the client device (Fig. 3 element 328 and 330, entities are retrieved from entity storage). 

With respect to claims 3, 10, dependent upon claims 2, 9, Park teaches prior to the presenting, receiving the request containing a selection parameter ([0135] API allowed entities to be queried. Per [0193[, the preferred embodiment of searching for entities are simple queries that are schema-less; thus, parameterization to select from attributes is implicit); and 


With respect to claims 4, 11, Park teaches the combined data set includes (i) data corresponding to each of the primary data and the secondary data (Abstract, object and data entities), and (ii) intermediate data including a status indicator associated with the primary data and the secondary data (Abstract, relationship objects). 

With respect to method claim 6, dependent upon claim 4, Park teaches
when the input data updates the status indictor, determining whether the status indicator indicates approval of the combined data set (when a method claim predicates a step on a condition that does not occur, then the step is not required to be found in the prior art for the claim to read on the prior art.  See Ex parte Schulhauser, 2013-007847 (PTAB 2016) at 6-7.  Also, non-functional descriptive material carries no patentable weight.  See MPEP 2111.05.  
“Indication” can either refer to directing access navigation to certain data, or refer to the meaning of expression of stored data itself as approval.  
With respect to the navigational interpretation, Claim 4 uses Park’s relational objects to define the status of a “relationship” between the two types of data.  Although Park disclose the capability of updating relationship ([0168]) this is not a requirement.   Therefore, embodiments Schulhauser.  
With respect to the expressive nature of stored data, that is both stored data and does not impart a functional relationship to the associated physical substrate (neither RAM nor hard drive gains any additional ability based on the fact that a relationship object stores data expressing “approval”), so carries no patentable weight.); and
when the status indicator indicates approval of the combined data set, selecting the subset of the combined data set for transmission to at least one of the primary server and secondary server (again, Schulhauser and/or non-functional descriptive material.)

With respect to claims 7, 14, Schumacher teaches
responsive to selecting the subset of the combined data set for transmission to at least one of the primary server and the secondary server, generating a document containing the subset (for electronic environments, a document is a container of information.  The selected subset is therefore a document).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park and Schumacher as applied to claim 6, in view of Faisal (US 7,051,022 B1) hereinafter Faisal
Claims 13, Park teaches

… selecting the subset of the combined data set for transmission to at least one of the primary server and secondary server (transmission of data [0098] IT data can be updated.  [0101] OT data can be updated in real time.  [0132] provides device manager 302 the smart entity when updated IT or OT data is received.  [0161] at least OT data contains data used to manage network device (e.g. ip address) Primary/Secondary servers: Fig. 2 “IoT Devices” are one of the data sources qualifying as primary/secondary servers, per the indep. claim mapping.  [0141] Software Defined Gateway can be treated as an IoT Device, and can be updated by the device manager.  In total: Thus, when a device manager is used to update a Software Defined Gateway with network management parameters that is loaded as an IoT device, it is sending a subset of the smart entity information to one of primary or secondary servers)

Park and Schumacher does not disclose determining whether the status indicator indicates approval combined data set/the status indicator indicates approval of the combined data set.
Faisal teaches an ontology that indicates approval (Col 6 lines 35-56 teaches ontological modeling of a knowledge base.  Col 28 line 24 shows that “approval” is itself one aspect that may be modeled by an ontology.)

Thus, the combined teachings of the references teach determining if a status indicator indicates approval of the combined data set (Park teaches the verb in an ontology triple as the status 

Park is directed to using ontological modeling as related to merging records in control systems, Schumacher is directed to record merging, and Faisal is directed to ontologies.  It would have been obvious to those of ordinary skill in the art to combine the teachings of the references in order to model permission for configuration settings with respect to user entities (e.g. an IoT thermostat that requires permission from two cohabiting users before a potential temperature change is acted upon could store approval of one user in advance while the other user is deciding.)



Remarks
All portions of all references cited in the course of prosecution of this application, in this or any previous office action, are hereby employed in support of the current rejections for clarity and to preserve their viability as evidence upon any future appeal.

Note that claims 6, 14, despite having similar text, are separately rejected: one under 102, the other under 103.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON G LIAO whose telephone number is (571)270-3775. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/JASON G LIAO/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        28 Dec 21